internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si -- plr-116448-99 date dec index number number release date legend partnership state project city agency gen partner assigned bins permits a b c d e f g plr-116448-99 h i j k l m n o p q r s t u v w x y dear this letter responds to your letter dated date submitted on behalf of agency and partnership requesting a private_letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct administrative errors in an allocation of the low-income_housing_credit dollar amounts agency and partnership represent that the facts are as follows plr-116448-99 facts partnership is a state limited_partnership formed to acquire develop operate and manage the project the project is a b-unit low-income_housing project located in city on a partnership submitted an application to agency showing that the b-unit project would consist of c residential buildings and d community building on e agency issued a report confirming the b-unit c-building project on f agency issued a reservation letter to partnership for the project on g agency was notified that gen partner was taking over the project and would be admitted as the substitute general_partner to partnership on h agency issued a letter authorizing the substitution of gen partner as the new general_partner for partnership on h partnership submitted the carryover allocation document to agency the carryover allocation document stated that the c-residential building project would consist of i newly constructed buildings and d rehabilitated building on j agency issued the w carryover allocation document and assigned c building identification numbers bins for the project’s buildings the assigned bins in k gen partner determined that the project had to be redesigned to meet design standards for the permits new plans for the project were completed in l and the redesign was deemed complete on m on n gen partner informed agency by letter of the design changes to the project but only as to the changes relating to the rehabilitation of d building the letter did not address the number of buildings but only that the project would consist of all newly constructed buildings attached to the letter were reduced plans and color renderings of the new project on o agency acknowledged by letter that the project would consist solely of all new_construction and requested revisions to the application_for low-income_housing credits on p gen partner sent a letter to agency with revised application pages on q agency approved the changes to the project on r the permits were issued the permits were recorded on s the permits indicated that the project would include b units in t u-story buildings in v counsel to the investor limited_partner of partnership noted the discrepancy in the bins set forth in the project’s carryover allocation document and the number of buildings described in the project’s redesign plan and the address of the new_building the parties conferred with agency regarding amending the w carryover allocation document to reflect the correct number of bins and addresses for the t buildings in the project on x gen partner sent a letter to agency requesting agency’s consent to participate in obtaining the internal revenue service’s approval for the increase in the number of bins from c to t for the project on y agency issued a letter to gen partner agreeing to participate in the request for the service’s approval plr-116448-99 agency and partnership represent that the fact that the project will have t buildings instead of c buildings does not affect the amount of housing_credit dollar amounts allocated to the project the ranking of the project in agency’s w allocation round any other aspect of the carryover allocation for the project the determination of the components of state’s housing_credit ceiling under sec_42 and state’s unused housing_credit carryover that was assigned to the secretary for allocation under sec_42 agency partnership and gen partner agree to any conditions as the secretary considers appropriate if the ruling is granted ruling requested agency and partnership request permission pursuant to sec_42 to correct the administrative errors by amending the w carryover allocation document to provide for the d additional bin and the correct address of d building that is newly constructed and not rehabilitated on the amended carryover allocation document agency will indicate that it is making the correction under sec_1_42-13 law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case agency and partnership committed administrative errors when the w carryover allocation document did not correctly reference t buildings and the corrected address for d building from the redesigned plans for the project these errors were not a misinterpretation of the applicable rules and regulations under sec_42 however as a result of these errors the w carryover allocation document did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to allocate the same amount of low-income_housing credits to the project notwithstanding the fact that agency issued only c bins for the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project the ranking of the project in agency’s w allocation round nor any other aspect of the carryover allocation for the project thus correctable administrative errors occurred in this situation under the represented facts the w carryover allocation is the credit allocating plr-116448-99 document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project in the present case the correction would involve a numerical change to the credit_amount allocated to the c buildings that properly received bins based solely on the representations and the relevant law and regulations set forth above we rule as follows agency and partnership committed administrative errors when they failed to identify in the carryover allocation document for the project the number of residential buildings as t and the address for the d building that was newly constructed and not rehabilitated because of these administrative errors the w carryover allocation inaccurately reflects the intent of agency and partnership when the w carryover allocation document was executed agency and partnership requested to correct the administrative errors within a reasonable period of time after becoming aware of the errors agency will assign d additional bin to accurately reflect that there are t residential buildings in the project and correct the address for the d building that was newly constructed and not rehabilitated and agency will allocate low-income_housing credits to each of the t residential buildings in the project to correct these administrative errors agency must do the following amend the w carryover allocation for the project to include the bin for the d additional building and the corrected address for d building that was newly constructed and not rehabilitated and allocate the appropriate amount of low-income_housing_credit to each of the t buildings in the project if possible the new bin should be in sequential order with the assigned bins and the assigned bins shall continue in effect on the amended w carryover allocation document agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended w carryover allocation document to an amended form_8610 annual low-income_housing_credit agencies report for w and file the amended form_8610 with the service when plr-116448-99 completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing_credit under sec_42 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to partnership's authorized legal_representative sincerely yours harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
